Application/Control Number: 16/214,944	Page 2
Art Unit: 2468


DETAILED ACTION

Status of the Application
Continued Examination Under 37 CFR 1.114
This is in response to the Amendment filed on February 14, 2022, Claims 2, 9-36, 39, 44 have been canceled; claims 48-57 are withdrawn from examination due to being non-elected claims. Claims 1, 2-8, 37-38, 40-43 and 45-47 are pending and presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2-8, 37-38, 40-43 and 45-47 are rejected under 35 USC 103 (a) as being unpatentable over Ji et al (US Pub. No. 2011/0194482 A1) in view of Redana et al (US Pub. No.2012/0083199 A1) and further in view of Chin et al (US Pub. No.2012/0172043 A1).

Regarding claim 1, Ji discloses “receiving, by a target controller, a handoff of a relay node from a source controller” (see Ji figure 4, ¶ 0056, ¶ 0057; the source eNB direct a request to a target eNB requesting handover of the associated relay node from the source), “instructing, by the target controller, the relay node to use set of wireless backhaul link resources for communication with the target controller” (see Ji ¶ 0058; target eNB 130 can inform the relay node of the resource partitioning if Necessary); “the first set of resources instructed for temporary use by the target controller being allocated by both the target controller and the source controller for the handoff of the relay node from the source controller to the target controller” (See Ji ¶ 0060, 0064; allocation of resources are configured by the target eNB; ¶ 0080; discloses information is received from the source cell in connection with the requested handover relating to an access/backhaul resource partitioning utilized by the source cell for the relay node ), “and transmitting, by the target controller, an allocation of a second set of wireless backhaul link resources to the relay node”( see Ji ¶ 0056- ¶ 0058 and ¶ 0088; resource partitioning module 132 at target eNB 130 can configure an allocation of access subframes and backhaul subframes).  
Ji does not appear to explicitly disclose instructing, by the target controller, the relay node to temporarily use a first set of wireless backhaul link resources.  However, Redana discloses instructing, by the target controller, the relay node to temporarily use a first set of wireless backhaul link resources dedicated by the target controller; ( See Redana ¶0045, ¶0046, ¶ 0079).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, having the teachings of Ji and Redana before him or her, to modify the invention of Ji to pre-assign resources dedicated by the target station that can be temporary used until the handover process is complete. The suggestion for doing so would have been to improve partitioning of radio transmission resources in connection with a handover of a user equipment.
Neither Ji nor Redana appear to explicitly disclose that the resources being allocated by both the target controller and the source controller during a common time period.  However, Chin discloses resources being allocated by both the target controller and the source controller during a common time period; ( See Chin ¶0050, ¶0054).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, having the teachings of Ji, Redana and Chin before him or her, to modify the invention of Ji to enable the system to, during a handoff process, allocate resource by both the source and target station during common time. The suggestion for doing so would have been to avoid the situation when the UE fails to communicate with the network (¶ 0054).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the first set of wireless backhaul link resources is a subset of the second set of wireless backhaul link resources”; (see Ji ¶ 0057, ¶ 008).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the communication with the source controller constitutes at least a part of a handover process”; (see Ji ¶ 0057 and ¶ 0058).  

Regarding claim 37, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the target controller operates in a Third Generation Partnership Project Long Term Evolution compliant communications system”; (see Ji ¶ 0033; Redana ¶ 00002).

Claims 5 – 8 are the controller claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 4 and 37.  Claims 5 – 8 are rejected under the same rational as claims 1 – 4 and 37.

Claims 38 and 40-42 are the computer program product claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 4 and 37.  Claims 38 and 40 – 42 are rejected under the same rational as claims 1 – 4 and 37.

Claims 43 and 45– 47 are the target controller claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 4 and 37.  Claims 43 and 45– 47 and 36 are rejected under the same rational as claims 1 – 4 and 37.

Response to Argument(s)
Applicant's argument(s) filed on February 14, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
the combination of Ji, Redana and Chin fails to teaches or suggest instructing, by the target controller, the relay node to temporarily use a first set of wireless backhaul link resources for communication with the target controller, the first set of resources instructed for temporary use by the target controller being allocated by both the target controller and the source controller during a common time period for the handoff.

• In response to argument(s): 
Examiner respectively disagrees. In the remarks, the applicant argued that Chin states that "both [a] source cell 920 and [a] target cell 930 ... allocate[] resources for [a] particular UE 910.". The applicant argued that the fact that Chin's source and target cell both allocate resources does not infer that the same set of wireless resources are allocated by Chin's respective source and target cells. Applicant is reminded that claims must be given their broadest reasonable interpretation.  Based in the language of the argued limitation, there are resources allocated to UE by both the source and target controllers. Also, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With that being said, Ji (¶ 0060, 0064) discloses allocation of resources are configured by the target eNB. Also, Ji (¶ 0080) discloses information is received from the source cell in connection with the requested handover relating to an access/backhaul resource partitioning utilized by the source cell for the relay node. Moreover, Chin clearly discloses both the source cell and the target cell may have allocated resources for this particular UE. Thus, it is possible that the UE can receive information from both the source cell and the target cell during this time (see ¶ 0050). Also, Chin (¶ 0054) discloses    if the handover to the target cell and the return to the source cell fail, the RNC may send an instruction to both the source cell and target cell to release the allocated resources.   Thus, the combination of Ji, Redana and Chin meets the scope of the claimed limitation as currently presented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/           Primary Examiner, Art Unit 2468